First Office Action on the Merits of a RCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 26, 2022 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 1, 2 and 4-6 are pending in the present application.  The instant claims are rejected as indicated below. 

Double Patenting
The rejection of claims 1, 2 and 4-6 on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent Nos. 10,272,070 and 10,653,669 is withdrawn.
The terminal disclaimers filed April 7, 2022 are noted.

Claim Rejections - 35 USC § 103
The rejection of claims 1, 2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bernardo et al. (Current Pharmaceutical Design, 2006) in view Zhang et al. (Diabetes, 2013, cited on IDS submitted by applicant on 11/19/2020) and Tsukamoto et al. (US 4,188,486) is withdrawn.

Claim(s) 1, 2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Diabetes, 2013, cited on IDS submitted by applicant on 11/19/2020), Tsukamoto et al. (US 4,188,486).
Zhang et al. teaches 
ZLN005, 
    PNG
    media_image1.png
    93
    225
    media_image1.png
    Greyscale
, selectively stimulates PGC-1α in myotubes and to exert therapeutic effects for treating type 2 diabetes;
PGC-1α is expressed abundantly in tissues with high energy demand such as, brown adipose tissue, skeletal muscle, brain; and
and oral administration thereof (see the entire article, especially Abstract; Results; Fig. 4; page 1305, last paragraph).

Tsukamoto et al. teaches the use of 2-substituted benzimidazoles, including ZLNOO5, 
    PNG
    media_image1.png
    93
    225
    media_image1.png
    Greyscale
, 
as anti-inflammatory agents and/or analgesics;
are more effective than the well-known anti-inflammatory agent phenylbutazone taught by the art to be useful in treating inflammation, including neuroinflammation; and
can be administration via various routes including oral and parenteral administration (see the entire article, especially Abstract; co. 4, line 59 - col. 5, Table I, compound #6; col. 5, lines 10-55; WO 2004/093802, paragraph [29]; WO 2004/045509, claim 14).

In essence, the art, as evidenced by Zhang and Tsukamoto, teaches 
the presence of PGC-1α in tissues including brain; and
the use of ZLN005 as an anti-inflammatory agent useful in treating type 2 diabetes.  

The references do not teach suppression of microglial neuroinflammation in persons over the age of 40.

However, suppression of microglial inflammation would be inherent with the administration of ZNL005 for treatment of diabetes as taught by the art.  Additionally, microglia inflammation is known to be a cause of conditions seen in diabetes, such as, diabetic retinopathy (see for example, Grigsby et al., 2014; Ibrahim et al., 2011 in their entirety).  Therefore, treatment of diabetes utilizing ZLN005 would inherently suppress microglial neuroinflammation as instantly claimed.
The recitation of use “in persons over the age of 40” is noted.  However, diabetes is known to also occur in people over the age of 40 and, thus, the use of ZLN005 in 
treatment of patients over the age of 40 would have been prima facie obvious.
For these reasons, the claimed invention is rendered prima facie obvious.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA P BADIO/Primary Examiner, Art Unit 1628